Citation Nr: 0721481	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-01 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, including degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel








INTRODUCTION

The veteran had active service from August 1973 until August 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDING OF FACT

The currently diagnosed right shoulder disorder, including 
degenerative arthritis, is causally or etiologically related 
to service.


CONCLUSION OF LAW

The right shoulder disorder was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in September 2002.  Under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), VA must also provide 
notice that an effective date for the award of benefits will 
be assigned if a higher evaluation is awarded. Although the 
RO did not advise the veteran of such information, because 
the claim is being granted, the RO will, upon issuance of 
this decision, assign a disability rating and an effective 
date for service connection.  Given the results favorable to 
the veteran, further development of the claim or other law 
would not result in a more favorable result for the veteran 
or be of assistance to this inquiry.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any supporting information not in the 
record of evidence that needs to be obtained in order to 
fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).


Merits of the Claim

The veteran seeks service connection for a right shoulder 
disorder, including degenerative arthritis, which he claims 
developed due to an in-service, right shoulder dislocation 
that occurred during a sports activity.  The veteran 
maintains that he sought treatment for his injury during 
service and that he has had problems with his right shoulder 
since then.  Since the evidence of record is at an 
approximate balance, the veteran's claim for service 
connection will be granted.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidence demonstrates that the veteran currently has a 
right shoulder disorder, including arthritis and a right 
rotator cuff instability.  Therefore, the remaining question 
is whether a nexus or relationship exists between the current 
disorder and the inservice injury.

According to service medical records, the veteran hurt his 
right shoulder in July 1974 while playing football. The 
veteran was diagnosed with a shoulder strain.  
In August 1975, after multiple right shoulder injuries, the 
veteran was referred for orthopedics consult.  The examiner 
assessed the veteran as having chronic dislocation and muscle 
atrophy and prescribed intensive shoulder strengthening.  The 
veteran continued to intermittently seek treatment throughout 
the remainder of his service.  

By April 1976, the veteran's discharge examination indicated 
that he was in normal health, and received a normal upper 
extremities evaluation.  The veteran indicated that he was in 
good health at the time of discharge.  

No medical records are in evidence regarding the veteran's 
right shoulder after discharge, until August 2002, when 
C.A.R., M.D., the veteran's family physician, treated the 
veteran and found him to have chronic right rotator cuff 
instability with probable evidence of partial frozen 
shoulder.  C.A.R., M.D. referred the veteran to T.P., M.D. 
for an MRI in September 2002, which found: 1) No evidence of 
rotator cuff tear, labral tear, or tendinitis and 2) Mild 
degenerative arthrosis of the acromioclavicular joint (AC) 
with small subacromial osteophyte.  

The veteran was given a VA examination in January 2003.  
After reviewing the veteran's claims file and examining the 
veteran, the examiner diagnosed minimal degenerative 
arthritis of the right shoulder AC joint unrelated to the 
veteran's in-service injury.

In a November 2003 letter, Dr. C.A.R..found the veteran's 
right shoulder disorder to be due to an inadequately treated 
shoulder dislocation in service.  

The veteran was afforded a second VA examination in May 2004.  
The examiner found the veteran to have right shoulder 
degenerative arthritis of the AC joint and stated that 
although it could have resulted from the original injury it 
was more likely the result of wear and tear after service.  

The evidence demonstrates that the veteran had multiple 
traumas to his shoulder during service.  Furthermore, while 
the veteran's private examiner, C.A.R., M.D., found the 
veteran's shoulder disorder to be due to his service, the VA 
examiner only found that the veteran's the disorder "could" 
have been related to service.  

When the weight of evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  As the evidence of record is at least at an 
approximate balance, the benefit of the doubt rule applies.   
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  Therefore, 
service connection for a right shoulder disorder shall be 
granted.






ORDER

Service connection for a right shoulder disorder, including 
arthritis, is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


